[Cite as In re Robinson, 2010-Ohio-6715.]


                                              Court of Claims of Ohio
                                                  Victims of Crime Division
                                                                         The Ohio Judicial Center
                                                               65 South Front Street, Fourth Floor
                                                                            Columbus, OH 43215
                                                                    614.387.9860 or 1.800.824.8263
                                                                               www.cco.state.oh.us



IN RE: BRIAN E. ROBINSON


BRIAN E. ROBINSON

            Applicant


 Case No. V2010-50566

Commissioners:
Randi M. Ostry, Presiding
Lloyd Pierre-Louis
Elizabeth Luper Schuster

ORDER OF A THREE-
COMMISSIONER PANEL

          {1}On January 13, 2010, the applicant filed a compensation application as the
result of being shot on December 15, 2009. On March 23, 2010, the Attorney General
issued a finding of fact and decision denying the applicant’s claim based on his failure to
fully cooperate with law enforcement as required by R.C. 2743.60(C). A review of the
police investigation revealed that at the time of the incident, the applicant asserted he
knew the name and address of the shooter; however, in subsequent contact with police
he refused to identify the offender and said he would handle the matter himself. On
March 31, 2010, the applicant submitted a request for reconsideration. On May 20,
2010, the Attorney General rendered a Final Decision finding no reason to modify the
initial decision. On June 1, 2010, the applicant filed a notice of appeal from the May
20, 2010 Final Decision of the Attorney General. Hence, a hearing was held before
this panel of commissioners on August 19, 2010 at 10:50 A.M.
          {2}Assistant Attorney General Jason Fuller appeared on behalf of the state of
Ohio. The applicant did not attend the hearing.
Case No. V2010-50566                       - 2 -                               ORDER


        {3}The Attorney General stated the only issue before this panel is whether the
applicant failed to fully cooperate with law enforcement as required by R.C. 2743.60(C).
        {4}The Attorney General called Columbus Police Detective Jay Fulton to testify.
Detective Fulton related he was the primary investigator concerning the shooting of the
applicant, Brian Robinson. Detective Fulton chronicled that a Columbus Police Officer
first came in contact with Mr. Robinson at Children’s Hospital.       At that time, the
applicant provided the name, Aaron Roberts, and address of the suspected offender to
the officer. However, in subsequent contacts with police the applicant stated he either
did not know the identity of the suspect or would handle the matter himself. Detective
Fulton did assemble a photo array for the applicant’s viewing which contained a photo
of an individual who was located at the address the applicant had supplied to the
police officer. At that time, the applicant stated the photo array did not exhibit the
alleged shooter. The officer stated that the applicant’s uncooperativeness did not allow
a meaningful investigation to be conducted, and after four to six months the case was
closed. Whereupon, the testimony of Detective Fulton was concluded.
        {5}In closing, the Attorney General quoted from the compensation application
that the applicant identified the suspected shooter as Aaron Roberts. The Columbus
Police tried to investigate this shooting, but due to the uncooperativeness of the
applicant any meaningful investigation was unsuccessful. Whereupon, the hearing was
concluded.
        {6}R.C. 2743.60(C) states:
        “(C) The attorney general, a panel of commissioners, or a judge of the court of
        claims, upon a finding that the claimant or victim has not fully cooperated with
        appropriate law enforcement agencies, may deny a claim or reconsider and
        reduce an award of reparations.”
        {7}The Attorney General has the burden with respect to proof of
non-cooperation with law enforcement authorities [exclusionary criteria R.C. 2743.60].
In re Williams, V77-0739jud (3-26-79); and In re Brown, V78-3638jud (12-13-79).
Case No. V2010-50566                       - 3 -                                 ORDER




        {8}“As a general rule any action, inaction, or inexcusable neglect by an
applicant which substantially impedes or impairs investigation or prosecution
proceedings which have been initiated by the law enforcement authorities or which
would have been initiated but for the action, inaction, or inexcusable neglect, constitutes
a failure to fully cooperate as required by R.C. 2743.60(C).” In re Dray (1989), 61 Ohio
Misc. 2d 417, 419.
        {9}From review of the file and with full and careful consideration given to the
testimony and argument presented at the hearing, we find the applicant failed to fully
cooperate with law enforcement. It appears initially, due to fear he may have sustained
fatal injuries the applicant supplied the police with a name and address for the offender,
however, once the applicant recovered he was unwilling to provide the police with
additional information so that a meaningful investigation could be conducted. At the
time of the photo array, the applicant stated he was unable to identify the shooter and
probably would never be able to provide police with the offender’s identity. In the case
at bar, the police were conducting a diligent examination of the events surrounding the
applicant’s shooting and attempting to learn the identity of the shooter. However, the
applicant reluctant attitude substantially impaired and impeded the police efforts in this
case. Therefore, the Attorney General’s May 20, 2010 decision is affirmed.
        IT IS THEREFORE ORDERED THAT
        {10}1) The May 20, 2010 decision of the Attorney General is AFFIRMED;
        {11}2) This claim is DENIED and judgment is rendered in favor of the state of
Ohio;


        {12}3) Costs are assumed by the court of claims victims of crime fund.
Case No. V2010-50566                                              - 4 -                               ORDER




                                                                      _______________________________________
                                                                      RANDI M. OSTRY
                                                                      Presiding Commissioner



                                                                      _______________________________________
                                                                      LLOYD PIERRE-LOUIS
                                                                      Commissioner



                                                                      _______________________________________
                                                                      ELIZABETH LUPER SCHUSTER
                                                                      Commissioner

ID #I:\Victim Decisions to SC Reporter\Panel Decisions\2010\Sept - Nov 2010\V2010-50566.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Franklin County Prosecuting Attorney and to:
Filed 9-23-10
Jr. Vol. 2276, Pgs. 198-201
Sent to S.C. Reporter 10-11-11